On Motion for Rehearing
At appellee’s request the trial court’s finding of facts is here set out:
“The Court finds that plaintiff, along with other union members, went out on strike on August 1, 1951, when the then existing contract between the plaintiff’s employer and her union expired.
“The plaintiff’s employer hired other workers to enable it to continue operations during the strike.
“The union 'established picket lines around the employer’s plant and the labor dispute, strike and picketing continued until the company was notified by the union representative, by letter dated June 28, 1952, which, however, was not mailed until 4:00 p. m. June 30, 1952, advising the company that the strike had been terminated and that the union members were ready to return to work. This notification was not received by the company until July 1, 1952, at which time the company advised by letter that each employee should make individual application for work.
“It further requested that it be furnished a list of names and addresses of each of the individuals who were ready to return to work. It stated further in said letter that it was understood that most of the striking employees were satisfactorily employed elsewhere. None of the striking employees returned to the employer to claim their jobs at the termination of the strike and it further appears from the evidence that on June 30, 1952, before the company received notice that the strike had terminated, plaintiff and other striking employees filed claims for unemployment compensation.
“None of the employees made individual inquiry as to whether the company would return them to work.
“On a hearing of this case before the Appeals Referee on August 18, 1952, the union representative was asked what reply she made to the company’s request for a list of names and addresses of the individuals who were ready to return to work and she stated: ‘At this time I haven’t replied, Mr. Ball, because I haven’t gotten all the data that was necessary. I didn’t know how many people had applied.’
“At this same hearing plaintiff testified that she had not been notified of the company’s letter to the union representative; that she had not been back to claim her job; and that the company had her phone number and knew where she lived if they wanted her to come back to work.
“The Court having considered the evidence and the record as submitted is of opinion that plaintiff voluntarily terminated *204her employment with her employer and, therefore, is disqualified to receive unemployment compensation.”
Opinion extended. Application for rehearing overruled.
Application overruled.